Hall, J.
1. A mortgage, if valid at the place where executed, is valid everywhere; and a mortgagee of personalty in another State may follow it into this State and foreclose the mortgage in the county where it may be found, 45 Ga., 549.
2. Where a mortgage on personal property was regularly made and recorded in another State, and the property having been brought into this State, the mortgagee followed it and foreclosed his mortgage in the county where the property was found, and caused .it to be levied, which was done before the expiration of the time allowed for the registry of such a mortgage in this State, the foreclosure was valid as against a' bona fide purchaser of the property without notice of the encumbrance, although the mortgage was not recorded in this state until after its foreclosure. Code, §§1950, 1957.
(a) This case differs from those of Douglas vs. McCracken, 52 Ga., 590, and Richards Bros. vs. Myers & Marcus, 63 Id., 702.
Judgment affirmed.